Title: Richard Cranch to John Adams, 28 May 1781
From: Cranch, Richard
To: Adams, John


     
      Dear Bror:
      Boston May 28th. 1781
     
     Having an Oportunity by Doctor Dexter, now bound to Europe, I gladly embrace it to write you a few Lines. We have been longing to hear from you a great while—not a line received from you or Mr. Thaxter for near six months. A Dutch War—Northern Powers arming for Defence of their Trade &c. are important Events since we last heard from you, which we wish to have an account of from you with your Opinion what the Issue of them will probably be. The Enemy in America are making their efforts in the southern States with various success, often repulsed with great loss, but always victorious, if you believe Rivington’s Gazett. We have some way or other been taught to believe for a number of Months past, that a second Divison of Ships of War and Troops were coming to our assistance from our Illustrious Ally: Such a Belief and Expectation has been very injurious with respect to some of our publick Measures, and we feel a Disappointment with respect to the reinforcement of Ships more especially; as, for want of having more Men of War, those already here have been of little or no Service, being generally kept in Port by a superiour British Fleet. A Superiority by Sea in North America would probably terminate the War gloriously in this Part of the World. Our new Army fills up finely; Government has order’d all the Inhabitants to be Classed according to their Polls and Estates, Poor and Rich together, and each Class is to find a Man for three years or during the War, by which method our Army fills up very fast with fine Men. I mentioned above, the want of a superiour Fleet of Men of War in these Seas; it appears to me that a small Reinforcement in addition to the Ships that are already here would give a decided superiority, and would be of infinite importance to the common Cause, as by that means a few Ships might be spared from time to time, which, in conjunction with our Forces, might easily break up those little Nests that now keep a large Territory almost constantly in an Alarm by means of their paltry Lodgements, as is the Case at Ponobscutt, Chesepeak, &c: And at the same time might clear the Coasts from those small Piqueroons that Harbour there and infest our Trade. Another great Advantage that would arise from having the command of the American Seas would be that of transporting our Stores for the Army &c. as well as the different Produce of the United States, by Water carriage, which would be an amazing Saving in Expence as well as Time, compar’d with the expensive and tedious method of Land Carriage.
     To the same want of a superiour Fleet I think we may charge the Loss of our State Ships of War from time to time as the Confederacy lately; and, we fear, the Protector also. ’Tis almost impossible to prevent our Enemies from knowing very soon when any of our State Ships of War sail, and we having no Fleet on the Coast, or, (which is much the same thing) none that is strong enough to venture freely out of Port; the Enemy by means of having a few more Ships are able to dispatch a Ship or two of superiour force after them and so take one by one, our best Ships. It appears to me plainly that our greatest Difficulties and the prolonging of the War is almost entirely owing to the want of having a superiority of Ships of War in these Seas. Had we a sufficient Fleet to cooperate with such an Army as we are now every Day getting into the Field, we might with the Smiles of Heaven, very soon extirpate the Enemy from the United States. My earnest Wish is for a Fleet!
     I have mentioned to you that I send this by Doctor Dexter, whome I now take the liberty to recommend to your Notice as a very worthy Man;—he is engaged in Business with our Friend and Cousin Doctor Welsh and two other Gentlemen in a Plan of importing Druggs and Medicines in the wholesale way. Doctor Dexter will bring with him Bills to a large amount to begin with. Your taking Notice of him will give him Rank.
     Braintree has honour’d me this year with an unanimous Choice to represent them in General Court the following Year. Doctor Cotton Tufts is chosen senator. I was at Braintree yesterday, when I had the pleasure of seeing your Mother, your Lady and Children, your Brother and Children, Messrs. J. Quincy, and N. Quincy, Palmer, Wibird &c. all well. Father Smith was well a few Days ago. Coll. Thaxter’s Family were well the last time I heard from them.
     
      I hope you will excuse my taking up so much of your valuable Time and believe me to be with every Sentiment of Friendship and Esteem, your affectionate Bror:
      ——
     
     
      Please to give my kindest Regards to my dear young Friends Johnney and Charley, and to Mr. Thaxter, (to whome I intend to write by Doctor Dexter.) My dear Mrs. Cranch and Children are well and retain the kindest Wishes for your Happiness. I suppose our little Folks will write by this Oportunity.
     
    